Name: Commission Regulation (EEC) No 443/84 of 20 February 1984 on the supply of common wheat to the World Food Programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 52/ 18 Official Journal of the European Communities 23 . 2. 84 COMMISSION REGULATION (EEC) No 443/84 of 20 February 1984 on the supply of common wheat to the World Food Programme as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1992/83 of 11 July 1983 laying down the implement ­ ing rules for 1983 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, on 29 July 1983 , the Commission of the European Communities decided to grant, under a Community measure, 5 460 tonnes of cereals for the World Food Programme under the food-aid programme for 1983 ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The German intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regu ­ lation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 February 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 6 . 1982, p. 1 . ¢ ( 3) OJ No L 281 , 1 . 1 1 . 1975, p. 89 . (&lt;) OJ No L 352, 14 . 12 . 1982, p. 1 . (5) OJ No L 196, 20 . 7 . 1983, p. 1 . (6) OJ No 106, 30 . 10 . 1962, p. 2553/62 . 0 OJ No L 263 , 19 . 9 . 1973, p. 1 . (8) OJ No L 192, 26 . 7 . 1980, p . 11 . 0 OJ No L 334, 21 . 11 . 1981 , p . 27. 23 . 2 . 84 Official Journal of the European Communities No L 52/ 19 ANNEX I 1 . Programme : 1983 2. Recipient : World Food Programme (WFP) 3 . Place or country of destination : Jordan 4. Product to be mobilized : common wheat 5 . Total quantity : 5 460 tonnes 6. Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM)', Adickesallee 40, D-6000 Frankfurt/ Main (telex . 41 1 475) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : 14,5 % maximum) 10 . Packaging : in bulk 11 . Port of shipment : any Community port accessible to ocean-going vessels with a shipping service to the recipient country during the period for shipment laid down in point 16 . The tender must be accompanied by a statement from the port authorities attesting the existence of the the service during the said period 12. Delivery stage : fob 13 . Port of landing :  " 14 . Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 6 March 1984 16 . Shipment period : 20 March to 20 April 1984 17. Security : 6 ECU per tonne Note : The successful tenderer shall contact the recipient in order to ascertain which ' shipping documents are required. No L 52/20 Official Journal of the European Communities 23 . 2. 84 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer .der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo' di accantonamento Adres van de opslagplaats 1 998 2 551 911 Hansa Lagerhaus StrÃ ¶h &amp; Co. Eversween 1 1 2102 Hamburg 93 Otto Behrens LagerhÃ ¤user 2226 Averlak Otto Behrens LagerhÃ ¤user 2226 Averlak Hamburg 110 401 BrunsbÃ ¼ttel 021 407 St. Margarethen 021 412